Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 02/04/2022.  Claims 1-4, 7-11, and 14 are pending.  Claims 1 and 8 are independent.  Claims 5, 6, 12, 13, and 15-21 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
None of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for at least claims 4 and 11 of this application each of which recites “the control circuit is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature” in addition to the limitations of claims 8-10.  Therefore, the effective filing date of at least claims 4 and 11 of this application is determined to be 08/28/2018.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “wherein the first resonant frequency corresponds to a frequency where the voltage signal and the current signal are in phase” in lines 16-17 of the claim and then recites the limitation “wherein the voltage signal and the current signal are out of phase” in lines 19-20 of the claim.  The limitation “wherein the voltage signal and the current signal are out of phase” indefinite in combination with the limitation “wherein the first resonant frequency corresponds to a frequency where the voltage signal and the current signal are in phase”” because it is unclear how the voltage signal and the current signal are out of phase and the voltage signal and the current signal are in phase.  For the purpose of examination, the limitation “wherein the voltage signal and the current signal are out of phase” in lines 19-20 of the claim is 

The art rejection(s) below are made as best understood by the examiner because of 35 U.S.C. 112(b) issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covidien LP (EP 2674120 A2).
Regarding claims 1-3, 7-10, and 14, Covidien LP discloses an ultrasonic electromechanical system for an ultrasonic surgical instrument, the ultrasonic electromechanical system comprising: an ultrasonic blade (118, Fig. 1); an ultrasonic transducer (110, Fig. 1 and Para. [0042]-[0044]) acoustically coupled to the ultrasonic  adjusts the frequency of the drive signal based on the phase of the motional feedback signal to achieve and maintain resonance of the ultrasonic transducer”); wherein the state of the ultrasonic surgical instrument comprises a temperature of the ultrasonic blade (Paras. [0008]-[0016]); wherein the control circuit is configured to control the ultrasonic transducer to adjust an amplitude of the ultrasonic blade according to the temperature thereof (Paras. [0080]-[0082], [0084], [0088]-[0089] and [0104], the amplitude is changed once the driving power of the transformer is reduced or the power is pulsed or turned off); a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covidien LP (EP 2674120 A2) as applied to claims 3 and 10 above, respectively, and further in view of Houser (US Pub. No.: 2017/0189093).
Regarding claims 4 and 11, Covidien LP discloses substantially all the limitations of the claims as taught above but fails to disclose that the control circuit is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature.
Houser teaches, in the same field of endeavor (an ultrasonic electromechanical system), a control circuit (16, Figs. 1 and 2 and Para. [0036]-[0037]) is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature (at least Paras. [0036], [0037], [0053], [0063], and [0092] the amplitude at the blade is a function of characteristics of the electric power 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control circuit of the system of Covidien LP to be able to automatically adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature as taught by Houser in order to obtain the advantage of providing substantially constancy in the tissue temperature (Houser, Para. [0092]) and facilitate the surgical procedure.
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. In response the argument(s) with respect to the priority of claims 4 and 11 on page 8 of the remarks, applicant alleged that the provisional applications discloses the recited subject matter of claims 4 and 11 but did not identify where in each of the provisional applications provides sufficient support for the recited subject matter of claims 4 and 11.  Instead, none of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for at least claims 4 and 11 of this application.  More specifically, none of the provisional applications provide adequate support for the limitation “the control circuit is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature” in addition to the limitations in claims 1-3 and 8-10, respectively.

Claim 8 recites the limitation “wherein the first resonant frequency corresponds to a frequency where the voltage signal and the current signal are in phase” in lines 16-17 of the claim and then recites the limitation “wherein the voltage signal and the current signal are out of phase” in lines 19-20 of the claim.  The limitation “wherein the voltage signal and the current signal are out of phase” indefinite in combination with the limitation “wherein the first resonant frequency corresponds to a frequency where the voltage signal and the current signal are in phase”” because it is unclear how the voltage signal and the current signal are out of phase and the voltage signal and the current signal are in phase.  For the purpose of examination, the limitation “wherein the voltage signal and the current signal are out of phase” in lines 19-20 of the claim is 
In response to the argument(s) on pages 9-10 of the remarks, Covidien LP (EP 2674120 A2) discloses adjust the drive signal until the voltage signal and the current signal are in phase (Paras. [0048]-[0050], [0080]-[0082], [0089], [0105], and[0106] and see Abstract, e.g. “[u]sing the motional feedback Vfb, the PLL 1020 adjusts the frequency of the drive signal based on the phase of the motional feedback signal to achieve and maintain resonance of the ultrasonic transducer”).
In response to the argument(s) on pages 10-11 of the remarks, Covidien LP discloses substantially all the limitations of the claims as taught above but fails to disclose that the control circuit is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature.
Houser teaches, in the same field of endeavor (an ultrasonic electromechanical system), a control circuit (16, Figs. 1 and 2 and Para. [0036]-[0037]) is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature (at least Paras. [0036], [0037], [0053], [0063], and [0092] the amplitude at the blade is a function of characteristics of the electric power from generator 12 to instrument 20 via cable 14. The control circuitry provides electrical power. The predefined tissue temperature is maintained with predefined blade temperature maintained by automatically regulating the ultrasonic power, which regulates the amplitude, through the blade).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control circuit of the system of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JING RUI OU/            Primary Examiner, Art Unit 3771